                 Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 1 of 7




1                             UNITED STATES DISTRICT COURT
2
                         WESTERN DISTRICT WASHINGTON AT SEATTLE

3
                                                 NO.
4    Steven Michael Dalrymple a/k/a Steven
                                                  VIOLATIONS OF THE FEDERAL
     Dalrymple,                                   TELEPHONE CONSUMER PROTECTION
5
                                                  ACT; WASHINGTON CONSUMER
6                          Plaintiff,             PROTECTION ACT; INVASION OF
                                                  PRIVACY – INTRUSION UPON SECLUSION
7           v.
8                                                 (JURY TRIAL DEMANDED)
     Opportunity Financial, LLC d/b/a
9    OppLoans,
10                         Defendant.
11
            Plaintiff Steven Michael Dalrymple a/k/a Steven Dalrymple brings this action against
12
     Opportunity Financial, LLC d/b/a OppLoans to recover money damages, injunctive relief, and
13
     other remedies for violations of federal and state law, specifically the Telephone Collection
14
     Protection Act, 47 U.S.C. § 227 et. seq.; the Washington State Consumer Protection Act, RCW
15
     § 19.86; and for Invasion of Privacy – Intrusion upon Seclusion, §652B of the Restatement
16
     (Second) of Torts. Plaintiff makes the following allegations based on the investigation of his
17
     counsel and on information and belief, except as to the allegations pertaining to Plaintiff
18
     individually, which is based on his personal knowledge.
19
                                        I.    INTRODUCTION
20
        1. In passing the Telephone Consumer Protection Act (hereinafter “TCPA”), Congress
21
     sought to protect consumers from harassing, intrusive and unwanted “robo-calls.”
22
        2. The TCPA further prohibit the use of automated dialing equipment when making calls to
23
     consumers and was designed to prevent calls like the ones described herein, and to protect the
24
     privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
25
     consumers a choice as to how corporate entities may contact them and to prevent the nuisance
26
     associated with automated or prerecorded calls.
27

28

                                                       1
                  Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 2 of 7




1         3. The Washington Consumer Protection Act, RCW 19.86, et. seq. was enacted to prevent
2     unfair and deceptive acts and practices in the conduct of a trade or business.
3         4. Invasion of Privacy – Intrusion upon Seclusion, as derived from §652B of the
4     Restatement (Second) of Torts prohibits an intentional intrusion, “physically or otherwise, upon
5     the solitude or seclusion of another…that would be highly offensive to a reasonable person.
6         5. Steven Michael Dalrymple a/k/a Steven Dalrymple (hereinafter “Plaintiff”) brings this
7     action against Defendant Opportunity Financial, LLC d/b/a OppLoans (hereinafter “Defendant”)
8     for its abusive and outrageous conduct in connection with debt collection activity, as Defendant
9     contacted Plaintiff over 50 times after receiving a notice of attorney representation, sent through
10    certified mail.
11        6. While many violations are described below with specificity, this Complaint alleges
12    violations of the statutes cited in their entirety.
13                                   II.     JURISDICTION & VENUE
14       7.    Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331, 1337, and
15    1367, and 15 U.S.C. § 1681
16        8. The venue is proper pursuant to 28 U.S.C. §1391(b)(1) because Plaintiff resides in this
17   District, Defendant regularly conducts business in interstate trade and commerce in this District,
18   and a substantial part of the events giving rise to the claims occurred within this District.
19                                              III.         PARTIES
20        9.   Plaintiff is and was at all times alleged herein a citizen of the United States and a citizen
21    of the State of Washington and currently residing in Kings County, Washington.
22        10. Defendant is a financial services company providing online loans to consumers with its
23    corporate headquarters is located at 130 E. Randolph Street, Suite 3400, Chicago, Illinois.
24                                                     IV.    FACTS
25        11. At all relevant times herein, Defendant was engaged, by the use of mail, email, and
26    telephone, in the business of collecting a debt from Plaintiff.
27        12. The debt at issue is consumer debt.
28        13. Plaintiff obtained a personal loan issued by Defendant sometime in mid-2020.

                                                              2
                Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 3 of 7




1        14. The personal loan extended to Plaintiff was primarily for personal, family or household
2    purposes and therefore was a consumer credit transaction.
3        15. Defendant has been attempting to collect on a debt that originated from monetary credit
4    extended primarily for personal, family, or household purposes.
5        16. Plaintiff is informed and believes Defendant is one who regularly collects or attempts
6    to collect debts on behalf of themselves.
7        17. Plaintiff’s account was an unsecured personal loan and Plaintiff began making payments
8    on the loan account soon thereafter.
9        18. Plaintiff eventually became financially unable to continue making payments on his
10   payment obligations.
11       19. Defendant began contacting Plaintiff to inquire about the status of the account and to
12   collect payment.
13       20. Plaintiff subsequently retained counsel to assist in dealing with Defendant’s account and
14   to seek some type of financial relief.
15       21. Counsel for Plaintiff sent Defendant a certified letter confirming representation of
16   Plaintiff and informing Defendant it was to no longer contact Plaintiff directly and all
17   calls/letters/collection efforts were to no longer be directed at Plaintiff.
18       22. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
19   consent to be contacted on his cellular telephone.
20       23. Plaintiff’s notice was sent to Defendant on March 12, 2021 via certified mail. Defendant
21   received the certified notice on March 16, 2021
22       24. Defendant continued to call Plaintiff after the March 12, 2021 certified notice of
23   representation and revocation of consent was sent.
24       25. Defendant diligently continued to call Plaintiff’s cell phone multiple times each day.
25       26. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
26       27. Defendant would use a pre-recorded voice when calling Defendant.
27       28. Defendant would leave pre-recorded messages for Plaintiff.
28       29. Defendant’s autodialing machine contains the capacity to randomly dial numbers.

                                                        3
                 Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 4 of 7




1       30. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to
2    Defendant despite Defendant being notified that Plaintiff had retained counsel to deal
3    specifically with the debt owed to Defendant.
4       31. Defendant’s calls were frequent in nature and continued despite receiving written notice
5    that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular telephone
6    were to stop.
7       32. Plaintiff received over 50 pre-recorded calls after the March 12, 2021 certified letter
8    was received by Defendant.
                                       V.   CLAIMS FOR RELIEF
9

10   COUNT I – VIOLATION OF THE TELEPHONE COLLECTIONS PRACTICES ACT
     (47 U.S.C. § 227, ET SEQ.)
11
        33. Plaintiff incorporates all proceeding paragraphs as if fully set forth herein.
12
        34. Defendant was informed Plaintiff revoked his consent to be contacted by Defendant in
13
     March of 2021.
14
        35. Defendant called Plaintiff repeatedly since Plaintiff withdrew his consent to be contacted
15
     by an automatic dialing machine on his cellular telephone.
16
        36. Defendant ignored the notice, sent through certified mail, and continued to contact
17
     Plaintiff on his cellular telephone.
18
        37. The certified notice was unequivocal in its language regarding attorney representation
19
     and revocation of consent.
20
        38. Consequently, Defendant had “actual” knowledge of its violation of the TCPA.
21
        39. Alternatively, Defendant should have known its conduct violated the TCPA.
22
        40. Defendant continued to use a pre-recorded voice when placing unauthorized calls to
23
     Plaintiff’s cellular telephone.
24
        41. Defendant would contact Plaintiff multiple times each day regarding payment on the
25
     accounts.
26
        42. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
27
     the collection messages without Plaintiff’s prior express consent.
28

                                                      4
                Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 5 of 7




1       43. Defendant contacted Plaintiff at least 50 (fifty) times after he revoked his consent to be
2    contacted on his cellular telephone and informed Defendant he was represented by counsel.
3       44. Defendant Plaintiff was still contacted multiple times each day on his cellular telephone
4    despite receiving notice of Plaintiff’s revocation of consent.
5       45. These calls were made to Plaintiff’s cellular telephone and were not calls for an
6    emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).
7       46. The calls Plaintiff received were pre-recorded or used an artificial voice.
8       47. Plaintiff expressly revoked any consent that may have previously been given to
9    Defendant to be contacted by an automatic dialing machine in March of 2021.
10      48. The calls placed by Defendant were willful and made despite having knowledge that
11   Plaintiff revoked his consent to be contacted by Defendant on his cellular telephone.
12      49. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
13
     COUNT II – VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT
14   (RCW 19.86 ET SEQ.)

15      50. Plaintiff incorporates all proceeding paragraphs as if fully set forth herein.

16      51. Defendant employed unfair and deceptive acts and practices in the conduct of a trade or

17   business in violation of the Washington Consumer Protection Act, RCW 19.86, et. seq, by

18   deceptively and repeatedly contacting Plaintiff and by using unlawful, oppressive, abusive, and

19   harassing pre-recorded calls to repetitively contact Plaintiff.

20      52. As a direct and proximate result of Defendant’s unfair and deceptive acts and practices,

21   Plaintiff have suffered actual harm, including but not limited to, invasion of privacy, nuisance,

22   humiliation and embarrassment, and disruption in his daily life, and have incurred damages in an

23   amount to be proven at trial.

24   COUNT III – INVASION OF PRIVACY – INTRUSION UPON SECLUSION
25      53. Plaintiff incorporates all proceeding paragraphs as if fully set forth herein.
26      54. The Restatement of the Law, Second, Torts §652B defines intrusion upon seclusion as,
27   “[o]ne who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs
28

                                                       5
                  Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 6 of 7




1    or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be
2    highly offensive to a reasonable person.”
3        55. According to findings by the FCC, the agency Congress vested with authority to issue
4    regulations implementing the TCPA, such calls are prohibited because, as Congress found,
5    automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
6    solicitation calls, and such calls can be costly and inconvenient.
7        56. Defendant intentionally interfered, physically or otherwise, with the solitude and seclusion
8    of Plaintiff, namely by engaging in unlawful and intrusive communications.
9        57. Defendant intentionally caused harm to Plaintiff’s emotional well-being by engaging in
10   highly offensive conduct in the course of collecting its debt, and thereby invaded and intruded
11   upon Plaintiff’s rights to privacy.
12       58. Plaintiff has a reasonable expectation of privacy in his solitude, seclusion, and/or private
13   concerns and affairs.
14       59. These intrusions and invasions against Plaintiff by Defendant occurred in a way that would
15   be highly offensive to a reasonable person in that position.
16       60. Defendant received notice stating that it was no longer to contact Plaintiff as he was
17   represented by counsel and revoked his consent to be contacted on his cellular telephone.
18       61. As a result of such invasions of privacy, Plaintiff is entitled to actual damages in an amount
19   to be determined at trial from Defendant.
20                                 VI.      DEMAND FOR JURY TRIAL
21           Pursuant to Federal Rules of Civil Procedure 38, Plaintiff hereby demands a trial by jury
22   for all issues so triable.
23                                   VII.    PRAYER FOR RELIEF
24           WHEREFORE, Plaintiff demands judgment as follows:
25           A.    Declaratory judgment that Defendant Opportunity Financial, LLC d/b/a OppLoans
26   violated the TCPA;
27           B.    An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
28   for each and every violation;

                                                       6
                   Case 2:21-cv-01091-JCC Document 1 Filed 08/16/21 Page 7 of 7




1           C.      Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
2    the future;
3           D. Actual and punitive damages for Defendant Opportunity Financial LLC d/b/a
4    OppLoans’s intrusion upon Plaintiff’s seclusion;
5           E. Pursuant to RCW 19.86.90, an award of treble damages.
6           F.      Pursuant to RCW 19.86.90 and 19.86.140, an award of reasonable attorney fees and
7    costs incurred in bring this action; and
8           E. Any other relief that the court deems appropriate and proper.
9
     DATED this 12th day of August, 2021
10

11                                                 RECOVERY LAW GROUP, APC

12                                                 By: ______________________________
                                                   Peri Tobin, WSBA #40409
13
                                                   1455 NW Leary Way
14                                                 Suite 400
                                                   Seattle, WA 98107
15                                                 Tel: 949-633-1474
16
                                                   Email: ptobin@recoverlawgroup.com
                                                   Email: litigation@recoverylawgroup.com
17
                                                   Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                                                       7
